Exhibit 10.1

 

[g61741kgi001.jpg]

 

CEPHALON, INC.

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”), is entered into as of March 1,
2011, by and between CEPHALON, INC., a Delaware corporation (“Company”), and
Peter E. Grebow, Ph.D., an individual (“Consultant”).

 

WHEREAS, Consultant resigned his position as Executive Vice President, Cephalon
Ventures with the Company, effective as of February 28, 2011.

 

WHEREAS, Cephalon wishes to engage Consultant as a consultant to assist with
respect to Cephalon Ventures and N-Versx Pharmaceuticals, LLC, and Consultant
wishes to provide such services, all subject to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, the Company and Consultant hereby
agree as follows:

 

1.               Term:  The term of this Agreement shall begin on March 1, 2011
(the “Effective Date”) and shall continue for one (1) year, unless terminated
earlier pursuant to Paragraph 6 below (the “Term”).

 

2.               Services to be Provided:   During the term of this Agreement,
Consultant shall make himself available to the Company to assist with respect to
Cephalon Ventures, including advice with respect to the formation of N-Versx
Pharmaceuticals, LLC and the review and selection of Cephalon and third party
compounds for licensing (the “Services”).   Consultant shall be subject to the
direction of the Chief Medical Officer (“CMO”) of the Company or such person as
the CMO may reasonably designate.  Consultant shall perform the Services at any
one of the Company’s locations or at other places as may be mutually convenient
and agreed upon by Consultant and the Company.  The Services under this
Agreement shall not prevent Consultant from providing services to other
entities, consistent with the covenants set forth in Consultant’s Executive
Severance Agreement dated as of June 24, 2008 and amendment to that agreement
dated December 31, 2008 with the Company (the “Executive Severance Agreement”).

 

1

--------------------------------------------------------------------------------


 

3.               Compensation; No Benefits.

 

(a)       Compensation.  As compensation for Consultant’s performance of the
Services under this Agreement, Consultant will be paid an hourly rate of
$750/hour for each hour of service performed at the request of the CMO, not to
exceed 20 hours a week, with a maximum of 1,000 hours per year.   Consultant may
exceed 20 hours per week upon the approval of the CMO.  Consultant hereby agrees
to submit monthly invoices of his time records, including a brief explanation of
time and project, no later than 15 days after the last day of each calendar
month, with the final invoice due no later than March 15, 2012.  Payment shall
be made to Consultant within 15 days after receipt of each monthly invoice.

 

(b)       Expenses.  The Company shall reimburse Consultant for all reasonable
business and pre-approved traveling expenses, including first-class air travel
as appropriate, incurred by Consultant in connection with the performance of the
Services in accordance with the Company’s expense reimbursement policies in
effect from time to time.

 

(c)       No Benefits.  Consultant acknowledges that for purposes of this
Agreement and any and all Services to be provided hereunder, he shall not be an
employee of Company and will not be entitled to participate in or receive any
benefit or right as a Company employee under any Company employee benefit or
executive compensation plan, including, without limitation, employee insurance,
pension, savings, medical, health care, fringe benefit, stock option, equity
compensation, deferred compensation or bonus plans.  This Agreement shall have
no effect on any of Consultant’s equity awards received from the Company, except
as described in subsection (d) below.  If for any reason Consultant’s status is
re-characterized by a third party to constitute employee status, Consultant
shall not be eligible to participate in or receive any benefits or right as a
Company employee under any Company plan.

 

(d)       Equity Awards.  Notwithstanding anything in any agreement to the
contrary and as a condition for the Company to enter into this Agreement,
Consultant hereby agrees that all of Consultant’s outstanding equity awards that
are not vested as of February 28, 2011 shall terminate and Consultant shall have
no further rights with respect to such nonvested awards.

 

4.               Independent Contractor; Performance.  For purposes of this
Agreement and all Services to be provided hereunder, Consultant shall not be
considered a partner, co-venturer, agent, employee, or representative of the
Company, but shall remain in all respects an independent contractor, and neither
party shall have any right or authority to make or undertake any promise,
warranty or representation, to execute any contract, or otherwise to assume any
obligation or responsibility in the name of or on behalf of the other party. 
Consultant shall perform all Services in a professional manner, consistent with
industry standards and the Company’s goals and ethical standards.

 

2

--------------------------------------------------------------------------------


 

5.               Tax Obligations.  Consultant shall be responsible for all
income taxes, employment taxes and workers’ compensation insurance associated
with the compensation received under this Agreement and agrees that the Company
will not withhold or pay any of the foregoing in connection with Consultant’s
Services to the Company.

 

6.               Termination.  Notwithstanding the provisions of Paragraph 1,
the Company may terminate this Agreement at any time during the Term upon
written notice to Consultant, if the Services are not being performed as
requested by the Company or if Consultant breaches the non-competition,
confidentiality or non-solicitation covenants under the Executive Severance
Agreement.  Consultant may terminate this Agreement at any time by providing 30
days prior written notice to the Company.  Such termination by the Company or
Consultant is referred to as an “Early Termination.”  In the event of Early
Termination, the Company shall pay Consultant, within 15 days after the Early
Termination date, any compensation earned for Services previously rendered but
not yet paid under Section 3(a) above, and the Company shall have no further
liability or obligation under this Agreement.  Within five (5) days after the
Early Termination date (or if there is no Early Termination date, at the end of
the Term), Consultant shall deliver to the Company all work product resulting
from the performance of the Services.

 

7.               No Conflicting Agreements; Non-Exclusive Engagement;
Confidentiality; Insider Trading; Disclosure.

 

(a)           No Conflicting Agreements.  Consultant represents that Consultant
is not a party to any existing agreement that would prevent Consultant from
entering into and performing this Agreement.  Consultant will not enter into any
other agreement that is in conflict with Consultant’s obligations under this
Agreement.  Subject to the foregoing, Consultant may from time to time act as a
consultant to, perform professional services for, or enter into agreements
similar to this Agreement with other persons or entities without the necessity
of obtaining approval from the Company.

 

(b)           Non-Exclusive Engagement.  The Company may from time to time
(i) engage other persons and entities to act as consultants to the Company and
perform services for the Company, including services that are similar to the
Services, and (ii) enter into agreements similar to this Agreement with other
persons or entities, in all cases without the necessity of obtaining approval
from Consultant.

 

(c)           Confidentiality.  Consultant shall remain subject to the terms and
conditions of his Employee Confidentiality Agreement, which Agreement shall
continue in full force and effect during the Term of this Agreement and
thereafter.

 

3

--------------------------------------------------------------------------------


 

(d)           Insider Trading.  Notwithstanding Consultant’s status as an
independent contractor as of and following the Effective Date, Consultant
acknowledges and agrees that he will remain subject to and abode by the
Company’s Policy Statement on Securities Trading, until such time as he is no
longer aware of any material nonpublic information concerning the Company.

 

(e)           Disclosure.  Consultant acknowledges that the Company intends to
publicly disclose the existence and material terms of this Agreement, and file a
copy of this Agreement, as required by the rules and regulations of the U.S.
Securities and Exchange Commission.

 

8.               Entire Agreement, Amendment and Assignment.  This Agreement is
the sole agreement between Consultant and Company with respect to the Services
to be performed hereunder and it supersedes all prior agreements and
understandings with respect to the Services, whether oral or written.  For the
avoidance of doubt, this Agreement has no effect on Consultant’s covenants under
the Executive Severance Agreement.  No modification to any provision of this
Agreement shall be binding unless in writing and signed by both Consultant and
Company.  No waiver of any rights under this Agreement will be effective unless
in writing signed by the party to be charged.  All of the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective heirs, executors, administrators, legal
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Consultant hereunder are of a personal nature and
shall not be assignable or delegable in whole or in part by Consultant.

 

9.               Governing Law.  This Agreement shall be governed by and
interpreted in accordance with laws of the Commonwealth of Pennsylvania, without
giving effect to any conflict of laws provisions.

 

10.         Notices.  All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand delivered, sent by facsimile or
mailed by registered or certified mail, as follow (provided that notice of
change of address shall be deemed given only when received):

 

If to Company, to:

 

Cephalon, Inc.

41 Moores Road

Frazer, PA  19355

Attention:  CMO

 

4

--------------------------------------------------------------------------------


 

If to Consultant, to the most recent address on file with the Company or to such
other names or addresses as the Company or Consultant, as the case may be, shall
designate by notice to each other person entitled to receive notices in the
manner specified in this Paragraph 10.

 

11.         Counterparts.  This Agreement shall become binding when any one or
more counterparts hereof, individually or taken together, shall bear the
signatures of Consultant and Company.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original as against
any party whose signature appears thereon, but all of which together shall
constitute but one and the same instrument.

 

12.         Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.

 

13.         Social Security Number.  Consultant certifies that he has provided
the Company with his true and correct Social Security Number.  Consultant
acknowledges that Company will rely upon the foregoing certification in filing
certain documents and instruments required by law in connection with this
Agreement including, without limitation, Form 1099 (or any successor form) under
the Internal Revenue Code of 1986, as amended (the “Code”).

 

14.         Section 409A. The Company and Consultant expect that Consultant’s
Services hereunder will require Consultant to render Services each month at a
level that will exceed 20% of the average level of Consultant’s services as an
employee of the Company over the preceding 36-month period.  Therefore, the
parties acknowledge that, as required by section 409A of the Code, Consultant
will not have a “separation from service,” within the meaning of section 409A,
from the Company on the date of Consultant’s termination of employment with the
Company on February 28, 2011.  Instead, it is anticipated that Consultant will
have a “separation from service” for purposes of section 409A at the termination
of his Services under this Agreement, with respect to any Company deferred
compensation plan to which section 409A applies.  This Section 14 shall have no
effect on Consultant’s status as an independent contractor under this Agreement.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed, or caused to be duly executed, this Agreement as of the date first
above written.

 

 

 

CEPHALON, INC.

 

 

 

 

 

 

 

By:

/s/ J. Kevin Buchi

 

Name: J. Kevin Buchi

 

Title: CEO

 

Date: February 10, 2011

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

By:

/s/ Peter E. Grebow

 

Name: Peter E. Grebow, Ph.D.

 

Date: February 10, 2011

 

6

--------------------------------------------------------------------------------